DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 8/27/2020 and the Remarks and Amendments filed 7/27/2020.
Claims 1 and 11 have been amended.
Claims 2, 10, 12, and 20 remain canceled.
Claim 21 is newly added.
Claims 1, 3-9, 11, 13-19, and 21 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020, has been entered.

(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11, and 13-19, and 21 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Independent claims 1 and 11 have each been amended to recite limitations directed towards: “…the policy wizard module enabling the application owners to determine at least one type of financial assets….”.
Respectfully, it is not clear what “determine” means in this context. For example, on its face, it appears that clause means that the “application owner” is not enabled to make a determination of “at least one type of financial asset” without the aid of the “policy wizard module”. However, this appears to be contrary to the teachings of the specification. Another interpretation may be that this term “determine” was used in err – i.e. perhaps the draftsman intended to use a term such as “define” (i.e. define for the computer program, as in create a rule or algorithm for the computer to follow); this interpretation appears to be commensurate with the teachings of the specification. Nonetheless, “determine” is distinct from “define” and it is tenuous to assume a person of ordinary skill in the art would make such an interpretation. For these reasons, it is not clear what is mean by the aforementioned clause and therefore the claim is considered indefinite.  For the purpose of compact prosecution, the term “determine” in the aforementioned clause is interpreted to mean “define”. 
Additionally, independent claims 1 and 11 have each been amended to recited limitations directed towards: “applying business model conversion rules on the determined financial assets according to determined profit formula rules and assets allocation conversion rules to create instructions to allocate assets to the consumer based on the consumer’s rewards scoring based on usage parameters of specific type of application…”
Respectfully, the final clause (which is underlined) is ambiguous – i.e. it is not clear what object or verb it is intended to modify. It is not clear whether “based on usage parameters of specific type of application” is intended to modify the “applying business rules” or, the “creat[ing] of instruction to allocated assets” or the “rewards scoring”, etc… Applicant’s clause is simply ambiguous and it is not clear what this clause is intended to modify. For these reasons, the claims are considered indefinite. 
Dependent claims 3-9, 13-19, and 21 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11, 13-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture. 
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 11 (exemplified in limitations of claim 1):
Enable…, a plurality of application owners to determine a business model by: the application owners defining application usage parameters, rewarding conversion rules, and assets allocation conversion rules wherein, for at least two different types of applications from different owners, each application type providing different functionality, the policy wizard module enables the application owners to define different usage parameters and different rewarding conversion rules and assets allocation conversion rules., the policy wizard module enabling the application owners to [define] at least one type of financial assets being determined for each business model including at least one of: money, options, stock, products, services, and profit formula rules for each business model including at least one of: share in profit, share in revenue, and success fees;
Determine and update, …, user rewards scoring based on aggregated usage data by applying determined rewarding conversion rules, wherein the determining includes analyzing statistics of usage data for predefined time periods; and
Apply, …, business model conversion rules on the determined financial assets according to the determined profit-formula rules and assets allocation conversion rules using updated financial information of the owner, to create instructions to allocate assets to the consumer based on the consumer’s rewards scoring based on usage parameters of specific type of application,…. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the enabling, determining, and applying steps, as drafted, are business decisions regarding rewarding of assets for application usage. There is no technical solution to a technical problem presented herein. Instead, it is clear that the steps are directed towards human users entering data as well as the “profit formula rules” and simply automating (e.g. with a generic computer) the application of user entered rules. Furthermore, the mere nominal recitation of applying these ideas via generically claimed computer software components (e.g. “policy wizard module” and other “modules”, etc…) which are recited as being executed on a processor (a generic computer component) does not take the claim limitations out of the Grouping of Certain methods of organizing human activity. 
 determining rules and ultimately applying business model conversion rules and assets allocation conversion rules to create instructions to allocate assets based on the consumer’s rewards scoring) appears to be nothing more than good business practice to retain business relations – e.g. marketing/business loyalty schemes hence falling within the enumerated group of Certain Methods of Organizing Human Activity. 
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although the independent claims recite additional limitations, none of the limitations provide additional element(s) or a combination of elements which apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. For example, no particular technique or method is recited in the claims for effecting the enabling, determining, and applying steps. Note that the “modules” are black boxes, so-to-speak, of undisclosed software and algorithms which apparently are used to achieve the claimed functionality. However, no particular technological solution to a technological problem is presented here.
As noted, the claims do recite additional limitations, as follows: “…aggregate simultaneously, through a data usage collection module of the computer-executable instructions, at least two types of usage parameters data from at least two different types of applications having different functionalities running on the same processor, the aggregating comprising, for each type of application, receiving a list of usage parameters to be collected for said application type and requesting the required usage parameters related to the specific type of application from an application API for each of the specific type of application, wherein the usage parameters are received from the specific type of application and are updated and organized in a client database;
further provide, through the monetary module connectivity or integration with financial tools causing allocation or carrying out of a financial outcome of calculated allocated assets values, wherein the allocated assets values are stored in a financial transaction database;
wherein, for each user, rewards are accumulated for all types of applications and each user is provided a report of the calculated rewards and/or allocated financial assets for each application in comparison to usage parameters for the user.”
However, Applicant’s invention is not a new method or technique for “receiving” data via an API, requesting data via an API, nor “aggregating” data received from such API. Instead, the abstract idea operates upon such data and it is necessary to collect such data but no novel or inventive technique for data collection and aggregation are claimed; no technological advancement or technique is claimed for storage of such data in a database nor a new or novel method of connecting to financial institutions and banks to store asset values, etc…
These additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the mental process and/or the method of organizing human activity into a practical application.
Further to Step 2A Prong 2, the dependent claims also recite a combination of additional elements. However, these claims as a whole do not integrate the method of organizing human activity into a practical application. 
For example, dependent claims 4 and 14 recite the following: “further comprising the steps of retrieving the business model parameters for each application as defined by the owner together with updated financial information of the owner and determining or updating contract rules of the user based on current business model and generates Owner & End User Agreement.” However, this is part of the abstract idea but does not further illuminate how updating of contract rules is to be performed in any technological manner – at this level of generality, this step could be performed manually or mentally and is a method of organizing human activity; as such, this is not more than the already identified judicial exception. 
Therefore, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the mental process and/or the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more requested, received, and aggregated data and providing connectivity or integration with financial tools when recited at this level of generality are simply data collection and transfer steps which are “insignificant extra solution activity” which is not more than the abstract idea and does not integrate the method of organizing human activity into a practical application.  So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-9, 11, and 13, 15-19 are rejected are rejected under 35 U.S.C. 103 as obvious over Stachiw et al. (U.S. 2013/0204682 A1; hereinafter, "Stachiw") in view of in view of Sheehan et al. (U.S. 2007/0011099A1; hereinafter, "Sheehan") further in view of Satyavolu et al. (U.S. 2012/0004964 A1; hereinafter, "Satyavolu").

Claims 1, 11: (Currently Amended)
Pertaining to claims 1 and 11, exemplified in the method steps of claim 11, Stachiw teaches the following:
A method for allocation of assets in relation to consumer usage of multiple applications running on a computer device, said method implemented by one or more processors operatively coupled to at least one non-transitory computer-readable medium having computer-executable instructions embodied thereon, the computer-executable instructions, when executed by the one or more processors, (Stachiw, see at least [0024] The computing system 200 may include a processing unit 202 that may include one or more computer processors configured to execute software 204. The processing unit 202 may also be in communication with storage unit 210 that is configured to store one or more data repositories 212a-212n (collectively 212), etc…) causing the one or more processors to perform:
determining a business model using a client processing terminal by defining application usage parameters, rewarding conversion rules and assets allocation conversion rules (Stachiw, see at least client interface terminal of Figs. 5-8, and [0049] regarding determining rules of a sweepstakes incentive program [business model]; Per at least [0028]-[0029], [0049]-[0060], [0065], and [0072] the “sweepstakes incentive program” [business model], includes “usage information” [usage parameters], exemplary rules governing “points” [rewards] earned for various types of usage – e.g. per [0049] “The communications service provider may control which usage parameters affect value for participation in the sweepstakes, so that the communications service provider may increase usage parameters that make supporting a , 
wherein, for at least two different type applications from different application owners, each application type providing different functionality, different usage parameters and different rewarding conversion rules and assets allocation conversion rules and assets allocation conversion rules are defined by the application owners (Stachiw, see at least Fig. 9 and [0059]: different service providers [owners] can define different usage parameters to be applied as part of their particular sweepstakes program – e.g. “With regard to FIG. 9, a screen shot of an illustrative graphical user interface 900 that allows for the communications service provider [owner] to set weightings for accumulating points for the sweepstakes incentive program is shown. The GUI 900 includes a number of different illustrative weighting categories, including plan 902, lines 904, referrals 906, phone upgrade 908, service months 910, payment performance 912, and returning customer 914….”; note Fig. 5 and [0048] “…As shown, the customer has provided two referrals to the communications service provider [owner]… the customer may receive additional points, for example, based on the total number of referrals during the time period502…”; Again, per at least Fig. 9 and [0059]: “…graphical user interface 900 allows for the communications service provider [owner] to set weightings [conversion rules] for accumulating points [rewarding assets] for the sweepstakes incentive…”; and per [0053] “10 points per sweepstakes entry” [assets allocation conversion rules] – i.e. converting points to sweepstakes entries; see also [0049]-[0050]) at least one type of financial assets being determined by the application owners for each business model including at least one of: money, options, stock, products, services, and profit formula rules being determined by the application owners for each business model including at least one of: share in profit, share in revenue, and success fees (Stachiw, see at least [0007] teaching: e.g. “The principles of the present invention also provide incentives for customers to pay early or to pay while they still 
aggregating simultaneously at least two types of usage parameters data from at least two different types of applications having different functionalities (Stachiw, see at least Fig. 5 and [0051]: “It should be understood that in addition to showing information 518 [usage parameter], other status information, such as a full suspension [second type of usage parameter], may be shown, etc…”; And see [0066]: “The selected [usage] parameters by a customer may be accumulated each time period (e.g., monthly or quarterly)”; the usage parameters are aggregated and shown together.) running on the same processor (Stachiw, see at least [0024] teaching e.g.: “The computing system 200 may include a processing unit 202 that may include one or more computer processors configured to execute software 204…”)
[…]
determining and updating user rewards scoring based on aggregated usage data by applying determined rewarding conversion rules which are associated with the usage parameters of the specific type of application, wherein the determining includes analyzing statistics of usage data for predefined time periods (Stachiw, see at least [0066] teaching: “The selected [usage] parameters by a customer may be accumulated each time period (e.g., monthly or quarterly) and the summed total may be multiplied [converted] by a certain value (e.g., 1000 points) to compute a total number of points. The resulting [updated based on aggregated] number of points [rewards scoring] may thereafter be converted into sweepstakes entries…”; See also [0053]); and
applying business model conversion rules on the determined financial assets according to determined profit formula rules and assets allocation conversion rules to create instructions to allocate assets to the consumer based on the consumer’s rewards scoring based on usage parameters of specific type of application (Stachiw, see at least Fig. 5, 9, [0059] and [0071]-[0075], teaching: system applies the service provider’s set weightings [conversion rules] for accumulating points [rewarding assets] and rules for converting points to sweepstakes, e.g. per [0053] “10 points per sweepstakes entry” [assets allocation conversion rules], to allocate sweepstakes entries [assets] to the consumer based on the consumer’s accumulated points [rewards scoring]; and note per [0071]: “The sweepstakes may be performed in a variety of different ways, as understood in the art and as required by state and federal sweepstakes laws. For example, sweepstakes winner(s) may be drawn from all sweepstakes entries of customers and gifted sweepstakes entries, thereby guaranteeing a winner of the sweepstakes.”);
providing connectivity or integration with financial tools causing allocation and carrying out of a financial outcome of calculated allocated assets values, wherein the allocated assets values are stored in a financial transaction database (Stachiw, see at least [0040] teaching: If a cash award is to be made, then the module 328 may initiate a check issuance, wire transfer, or other financial payment [financial tools], as understood in the art, by generating a request, sending instructions, causing a check to be printed, or otherwise. If credit is to be given to the winner, then a credit balance may be applied to a financial system, such as an accounting system that maintains balances for customers. The module 328 may further cause a data repository, such as the customer history data repository, to be updated to indicate a date that the prize was awarded. If the award winner is not a customer, then a data repository may be updated to include information associated with the winner of the prize.)
wherein, for each user, rewards are accumulated for all types of applications (Stachiw, see at least Fig. 4, [0022] and [0038-[0041] regarding “customer account records” storing “usage information” and “accumulating points” [accumulated rewards information]; e.g. per [0028]-[0029] “customer history module 306” manages data associated with “usage information”, and “may track a customer’s usage…” and “…may be utilized by the sweepstakes incentive program for creating value, such as accumulating points [accumulated rewards],…”; and per at 
Although Stachiw teaches the above limitations, and as shown supra Stachiw teaches, e.g. [0038] “reporting module” which may “provide reporting to customers… to report… number of points [full report of points]… or any other information that may enable the customers to participate in the sweepstakes incentive program or receive information associated with the sweepstakes, thereby motivating customers to remain customers of the communications service provider…”, and as also shown supra Stachiw teaches reporting “usage parameters” (e.g. Fig. 5), he may not explicitly teach his report is in comparison to his reported usage parameters. However, regarding this feature, Stachiw in view of Sheehan teaches the following:
and each user is provided a report of the calculated rewards and/or allocated financial assets for each application in comparison to usage parameters for the user (Sheehan, see at least [0062]: teaching “…track usage by merchant and tally the consumer's total merchant loyalty points… The consumer will be able to log onto their secure account profile and view their total point summary by merchant [a client usage parameter]…”)
In view of these findings, the Examiner understands that Sheehan provides some teaching and/or motivation to try reporting points in comparison with a parameter of usage (e.g. per merchant). Therefore, the Examiner understands that the limitation in question is merely a known technique of Sheehan (tracking consumer usage data and allowing consumer to log onto a secure account profile [database] and view total accumulated points by merchant, received for service usage [a report of the calculated rewards and/or allocated financial assets for each application in comparison to usage parameters for the user]) which is applicable to a known base device/method of Stachiw (who already teaches reporting customer usage and also teaches “provide reporting to customers” including “number of points [full report of points]” and “any other information that may enable the customers to participate in the sweepstakes incentive program or receive information associated with the sweepstakes, thereby motivating customers 
Although Stachiw/Sheehan teach the limitations upon which these claims depend and Stachiw teaches usage information collection, Stachiw may not explicitly teach collection via an API. However, regarding this feature, Stachiw in view of Satyavolu teaches the following
wherein a list of usage parameters to be collected for each type of application is received, and the required usage parameters from an application API for each of the specific type of application is requested, wherein the usage parameters are received from the specific type of application and are updated and organized in a clients database (Satyavolu, see at least [0100], [0102], [0104], and [0128], [0155], [0158], [0164] the system aggregates collected service parameters related to service usage as desired and this may be through an “API interface” or through “push API integration” or “pull API integration”, etc…; as no particular organization is recited, this is open to interpretation and reads on whatever storage technique is used by Satyavolu for his client information).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Satyavolu which is applicable to a known base device/method of Stachiw to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to combine the techniques of Satyavolu with the device/method of Stachiw in order to realize that Stachiw (who already collects usage information 

Claims 3, 13: (previously presented)
Stachiw/Sheehan/Satyavolu teach the limitations upon which these claims depend. Further, Stachiw teaches the following: wherein the policy wizard determine or update the business model by applying a designated GUI process including at least one of the [following] steps:
defining usage parameters of the application user, relevant for the business model including usage parameters, usage statistics, content provide by the user, 
defining rewards conversion rules for the business model which define the calculation of rewards from usage parameters; and 
defining assets allocation rules which determine the financial calculation of the financial assets values from the calculated rewards (Stachiw, see at least [0071]-[0075], teaching: prizes may be selected by the communications service provider. Prizes may be financial (e.g., cash or credit), tangible, etc… each have an associated value. Prizes may be based on company performance, number of sweepstakes entries, or otherwise. A determination of a number of sweepstakes entries that the customer has achieved based on a calculated total number of points [rewards scoring] may be made. For example: The sweepstakes may be performed in a variety of different ways, as understood in the art and as required by state and federal sweepstakes laws. For example, sweepstakes winner(s) may be drawn from all sweepstakes entries of customers and gifted sweepstakes entries, thereby guaranteeing a winner of the sweepstakes.)

Claim 15: (Previously Presented)
Stachiw/Sheehan/Satyavolu teaches the limitations upon which this claim depends. Further, Stachiw teaches the following: The method of claim 11 further comprising the step of converting updated contract rules or state into financial assets allocation or transaction based on the business model (Stachiw, see at .

Claims 6, 16: (previously presented)
Stachiw/Sheehan/Satyavolu teaches the limitations upon which these claims depend. Further, Stachiw teaches the following: … receiving the aggregated usage data information of the consumer, analyzes statistics of usages for user at predefined time periods, wherein based on analyzed usage statistics the business model reward conversion rules are applied to determine accumulated rewards of each user (Stachiw, see at least [0065] Table I:

    PNG
    media_image1.png
    575
    439
    media_image1.png
    Greyscale




Claim 7, 17: (previously presented)
Stachiw/Sheehan/Satyavolu teaches the limitations upon which this claim depends. Further, Stachiw teaches the following:…wherein the accumulated rewards are recorded in a clients database, wherein the clients database may store for each users all accumulated rewardsinformation for all type of applications, products and service(Stachiw, see at least Fig. 4, [0022] and [0038-[0041] regarding “customer account records” storing “usage information” and “accumulating points” [accumulated rewards information]; e.g. per [0028]-[0029] “customer history module 306” manages data associated with “usage information”, and “may track a customer’s usage…” and “…may be utilized bythe sweepstakes incentive program for creating value, such asaccumulating points [accumulated rewards],…”; and per at least [0049] and [0074] “…customer service plan data and customer history data may be stored in a storage unit and in a data repository, where the data repository may be a database, as understood in the art”; Also, per at least [0038] “reporting module 324 may be configured to provide reporting functionality of the sweepstakesincentive program for customers… including number of points available [accumulated rewards] for conversion to sweepstakes entries…”)
Although Stachiw teaches the above limitations, and Stachiw teaches, e.g. [0038] “reporting module” which may “provide reporting to customers… to report… number of points [full report of points]… or any other information that may enable the customers to participate in the sweepstakes incentive program or receive information associated with the sweepstakes, thereby motivating customers to remain supra Stachiw also teaches reporting “usage parameters” (e.g. Fig. 5), he may not explicitly teachfull report of his points [rewards] in comparison to his reported usage parameters. However, regarding this feature, Stachiw in view of Sheehan teaches the following: 
and provide each client full report of the client’s rewards in comparison to his client’s usage parameters. (Sheehan, see at least [0062]: teaching “…track usage by merchant and tally the consumer's total merchant loyalty points… The consumer will be able to log onto their secure account profile and view their total point summary bymerchant [a client usage parameter]…”)
In view of these findings, the Examiner understands that Sheehan provides some teaching and/or motivation to try reporting points in comparison with a parameter of usage (e.g. per merchant). Therefore, the Examiner understands that the limitation in question is merely a known technique of Sheehan (tracking consumer usage data and allowing consumer to log onto a secure account profile [database] and view total accumulated points by merchant, received for service usage) which is applicable to a known base device/method of Stachiw (who already teaches reporting customer usage and also teaches “provide reporting to customers” including “number of points [full report of points]” and “any other information that may enable the customers to participate in the sweepstakes incentive program or receive information associated with the sweepstakes, thereby motivating customers to remain customers of the communications service provider”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to combine the techniques of Sheehan with the device/method of Stachiw in order to realize that Stachiw (who already teaches he collects all usage information according to defined parameters and service usage and converts to points [rewards] according to predefined rules) would benefit, by applying the techniques of Sheehan so that Stachiw’s users may also view a report of their total [full] points [rewards] in comparison to each merchant [a client’s usage parameters] and/or try providing report of total points for each usage parameter already collected by Stachiw on a merchant by merchant basis because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in 


Claim 8, 18: (previously presented)
Stachiw/Sheehan/Satyavolu teaches the limitations upon which these claims depend. Further, Stachiw teaches the following: …receiving the accumulated rewards of the users (Stachiw, per at least [0042] teaching: The customer sweepstakes data 412 may include a number of points [rewards information] that a customer has collected [accumulated], for one or more categories, total number of points that a customer has available for conversion to sweepstakes entries, and any other information that a customer and sweepstakes incentive program may utilize.) and applying the allocation conversion rules based on the business model and client personal information for calculating accumulated assets values of each user and storing them in the clients database (Per at least [0053] “10 points per sweepstakes entry” [assets allocation conversion rules] to allocate sweepstakes entries [assets] to the consumer based on the consumer’s accumulated points; note, per at least [0057] allocation may be based on recipient’s “age” [personal information]: “For example, the customer may be requested to submit age of the gifted person, as minors may be prevented from being entered into the sweepstakes.”; and note per at least [0040] the system may cause the prize to be awarded manually, semi-automatically, or automatically. If a cash award is to be made, then the module 328 may initiate a check issuance, wire transfer, or other financial payment, as understood in the art, by generating a request, sending instructions, causing a check to be printed, or otherwise.)and store them in the clients database(Stachiw, per at least [0040]: …If credit is to be given to the winner, then a credit balance may be applied to a financial system, such as an accounting system [database] that maintains [stores] balances for customers. The module 328 may further cause a data repository [another database], such as the customer history data repository, to be updated to indicate a date that the prize was awarded, etc…).

Claims 9, 19: (previously presented)
Stachiw/Sheehan/Satyavolu teaches the limitations upon which these claims depend. Further, Stachiw teaches the following: …applying predefined countries rules adapted to business model asset allocation rules for calculating accumulated assets values of each user  (Stachiw, see at least [0071] teaching: “The sweepstakes may be performed in a variety of different ways, as understood in the art and as required by state and federal [country’s] sweepstakes laws [predefined countries rules adapted to sweepstakes]. For example, sweepstakes winner(s) may be drawn from all sweepstakes entries of customers and gifted sweepstakes entries, thereby guaranteeing a winner of the sweepstakes.”).

Claim 21: (New)
Stachiw/Sheehan teaches the above limitations, and as shown supra Stachiw teaches, e.g. [0038] “reporting module” which may “provide reporting to customers… to report… number of points [full report of points]… or any other information that may enable the customers to participate in the sweepstakes incentive program or receive information associated with the sweepstakes, thereby motivating customers to remain customers of the communications service provider…”, and although, as also shown supra Stachiw teaches reporting “usage parameters” (e.g. Fig. 5), he may not explicitly teach his report is in comparison to his reported usage parameters. However, regarding this feature, Stachiw in view of Sheehan teaches the following:
The system of claim I wherein for each owner rewards are accumulated for all users, and each owner is provided a report of each user's rewards in comparison to usage parameters and business rules (Sheehan, see at least [0062]: teaching “…track usage by merchant and tally the consumer's total merchant loyalty points… The consumer will be able to log onto their secure account profile and view their total point summary by merchant [a client usage parameter]…”)
In view of these findings, the Examiner understands that Sheehan provides some teaching and/or motivation to try reporting points in comparison with a parameter of usage (e.g. per merchant). Therefore, the Examiner understands that the limitation in question is merely a known technique of Sheehan a report of the calculated rewards and/or allocated financial assets for each application in comparison to usage parameters for the user]) which is applicable to a known base device/method of Stachiw (who already teaches reporting customer usage and also teaches “provide reporting to customers” including “number of points [full report of points]” and “any other information that may enable the customers to participate in the sweepstakes incentive program or receive information associated with the sweepstakes, thereby motivating customers to remain customers of the communications service provider”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to combine the techniques of Sheehan with the device/method of Stachiw because according to MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, Stachiw and Sheehan are analogous art in the same field of endeavor (at least G06Q30/02) and according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 4, 5, 14 are rejected under 35 U.S.C. 103 as obvious over Stachiw in view of Sheehan in view of Satyavolu and further in view of Baldwin et al. (U.S. 2011/0086610 A1; hereinafter, "Baldwin").

Claims 4, 14: (previously presented)
Stachiw/Sheehan/Satyavolu teaches the limitations upon which this claim depends. Further, Stachiw teaches the following:
… retrieving the business model parameters for each application as defined by the owner together with updated financial information of the owner and determining or updating contract rules or state of the consumer based on current business model (Stachiw, see at least [0032]-[0035] “…A manage sweepstakes weightings module 320 may be configured to apply weightings [contract rules] to one or more sweepstakes [the business model] categories or categories of services, such as a service plan,roaming charges, cost [financial information of the owner] of providing services to the customer…”; and also at least [0047] teaching: the system may log “…whether the service was cancelled as a result of the customer violating terms and conditions, for example. If the customer has had continuous service without interruption, suspension, or cancelation, then the customer may receive more points for the sweepstakes than if the customer has received a violation or suspension during the dates of service….” Also, note that Stachiw at least [0049] teaches: an increase in certain parameters, such as roam percentage, may decrease [an update to rules] the amount of value [rewards] that the customer generates towards sweepstakes entries – i.e. “…if a parameter costs the communications service provider more to support the customer, then the customer may be adversely affected in his or her sweepstakes participation. The communications service provider may control which usage parameters affect value for participation in the sweepstakes, so that the communications service provider may increase usage parameters that make supporting a customer more profitable and give little, no, or negative sweepstakes value to usage parameters that make supporting a customer less profitable….”).
Although Stachiw teaches the above limitations, Stachiw may not explicitly teach and generates Owner & End User Agreement. However, regarding this feature, Stachiw in view of Baldwin teaches the following:
generates Owner & End User Agreement (Baldwin, see at least Fig. 5 and [0045]-[0047] teaching: control service component 302 can automatically facilitate update 312 to a provisioned service agreement or associated features based on user service usage… e.g. “…system 300 or components or features thereof can be referred to as "DUCS" or a "Data Usage Control" System or Service. …turning to FIG. 5, with the foregoing in mind, it should be readily apparent that the features detailed herein can, inter alia, provide a mechanism for proactively detecting avoidable high data usage costs during a billing cycle as well as service plan underutilization – e.g. to identify and react appropriately by identifying service usage inequity (e.g., usage inequity 110), which can potentially be identified dynamically in substantially real time and provide the ability to automatically update features or options or service agreements in 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Baldwin (i.e. update user service agreement [Owner & End User Agreement] based on tracked user service usage data) which is applicable to a known base device/method of Stachiw (providing rewards/points to users to incentivize particular service usage behavior) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques of Baldwin with the device/method of Stachiw in order to realize that Stachiw who already teaches a communications service provider may control which usage parameters affect value for participation in a sweepstakes reward program (e.g. to incentivize desired service usage behaviors) would benefit by the applying the technique of Baldwin (i.e. to generate updated service agreements [user end agreement] based on such tracked user usage data) because Baldwin is reasonably pertinent to the agreements related to incentivizing service usage as disclosed by Stachiw and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5: (previously presented)
The combination Stachiw/Sheehan/Satyavolu/Baldwin teaches the limitations upon which this claim depends including updated contract rules. Further, Stachiw teaches the following: The computerized platform of claim 4, wherein the policy engine module further converts updated contract rules or state into financial assets allocation or transaction based on the business model (Stachiw, see at least [0032] and [0047] – e.g. If the customer has had continuous service without interruption, suspension, or cancelation, then the customer may receive more points for the sweepstakes than if the customer has received a violation or suspension during the dates of service).


Response to Arguments
Applicant added new claim 21 and amended Claims 1 and 11 on 7/27/2020. Applicant’s arguments filed 7/27/2020 as referenced by RCE filed 8/27/202 have been fully considered but are moot in view of the new grounds of rejection used to teach applicant’s argued and amended features. Note the new 35 USC 101, 112(b) rejections, as well as new 35 USC 103 rejections with updated citations to Stachiw and Sheehan. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622